 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. C16-1481JLR

11                               Plaintiff,               ORDER DIRECTING THE
                   v.                                     CLERK TO
12                                                        ADMINISTRATIVELY CLOSE
                                                          THIS MATTER
            EDWARD GOODRIDGE, JR.,
13

14                 Defendant/Judgment Debtor,

15          STILLAGUAMISH TRIBE OF
            INDIANS,
16
                                  Garnishee.
17
            On August 13, 2019, the court ordered the parties to file a joint status report
18
     indicating the status of this matter and whether this matter could be administratively
19
     closed. (Order (Dkt. # 18).) The parties responded that they presently anticipate no
20
     further litigation, and therefore, they have no objection to the court administratively
21
     closing this case so long as the writ of garnishment and continuing garnishee order
22


     ORDER - 1
 1   remain in force. (Resp. (Dkt. # 19) at 2; see also Writ (Dkt. # 3); 12/12/16 Order (Dkt.

 2   # 17).) Accordingly, although the writ of garnishment and continuing garnishee order

 3   remain in force, the court DIRECTS the Clerk to administratively close this file. If any

 4   party requires this matter to be re-opened, they may so move the court.

 5          Dated this 20th day of August, 2019.

 6

 7                                                    A
                                                      JAMES L. ROBART
 8
                                                      United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
